Citation Nr: 1456832	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  13-09 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses resulting from treatment provided to the Veteran at King's Daughters Medical Center during the period May 24, 2012, to June 9, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Veteran served on active duty from July 1949 to September 1952 and from August 1955 to August 1958.  The Veteran died in August 2012; the present Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision by the Fee Basis Unit at the Department of Veterans Affairs Medical Center (VAMC) in Huntington, West Virginia that denied a claim by King's Daughters Medical Center seeking VA payment for medical services provided by that facility to the Veteran.  As noted above, the Veteran died before the decision on appeal was rendered; the appeal has been pursued by the Veteran's widow.

In her substantive appeal the Appellant requested a hearing before a Veterans Law Judge, and the file was duly transferred from the VAMC to the VA Regional Office (RO) in Huntington for that purpose.  The Appellant was scheduled to testify by videoconference from the RO in October 2014 but she failed without good cause to appear.  The Board will accordingly proceed with adjudication of the appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran died in August 2012, prior to promulgation of a decision by the Board on the merits of the issue on appeal.

2.  The Appellant does not have standing to substitute for the Veteran as the claimant on the appealed issue.


CONCLUSION OF LAW

Due to the death of the Veteran the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

The Board notes that when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file request to be substituted as the claimant for the purpose of processing the claim to completion.  However, substitution is applicable only in claims for recurring VA benefits.  As the issue currently on appeal is a request for a one-time payment, the Appellant does not have standing to become the substitute claimant. 



	
ORDER

The appeal is dismissed.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


